Title: Notes on Debates, 31 January 1783
From: Madison, James
To: 


Friday Jany. 31.
The instructions to the Va. delegates from that State relative to tobo. exported to N. Y. under passport from Secy of Congress was referred to a Committee. Mr Fitzimmons moved that the information recd. from sd. State of its inability to contribute more than  towards the requisitions of Congress sd. be also committed. Mr. Bland saw no reason for such committment. Mr. Ghorum was in favr. of it. He thought such a resolution from Va. was of the most serious import; especially if compared with her withdrawal of her assent to the Impost: He said with much earnestness, that if one State should be connived at in such defaults others would think themselves entitled to a like indulgence. Massts: he was sure had a better title to it than Virga. He said the former had expended immense sums in recruiting her line, which composed almost the whole Northn. Army; that 1,200,000 £ (dollar at 6/. had been laid out: & that without this sum, the army would have been disbanded.
Mr. Fitzimmons abetting the animadversion on Virga. took notice that of  Dollars reqd. by Congress from her for the year 1782, she had paid the paltry sum only of 35,000 Drs. and was notwithstanding endeavoring to play off from further contributions. The commitment took place without opposition
The subcommittee consisting of Mr. Madison Carroll & Mr. Wilson had this morning a conference with the Superintendt. of Finance on the best mode of estimating the value of land through the U. S. The Superntendt was no less puzzled on the subject than the Committee had been. He thought some essay ought to be made for executing the confederation if it sd. be practicable, & if not to let the impracticability appear to the States. He concurred with the subcommittee also in opinion that it would be improper to refer the valuation to the States, as mutual suspicions of partiality, if not a real partiality, would render the result a source of discontent; and that even if Congs. shd expressly reserve to themselves a right of revising & rejecting it, such a right could not be exercised without giving extreme offence to the suspected party. To guard agst. these difficulties it was finally agreed, & the sub-committee accordingly reported to the G. Committee,
“That it is expedient to require of the several States a return of all surveyed & granted land within each of them; and that in such returns the land be distinguished into occupied & unoccupied.
That it also was expedient to appoint one Commissr. for each State who should be empowered to proceed without loss of time into the several States; & to estimate the value of the lands therein according to the returns abovementioned, & to such instructions as should from time to time be given him for that purpose.”
This report was hurried into the Grand Committee for two reasons: 1st. it was found that Mr. Rutlidge, Mr. Bland & several others relied so much on a valuation of land, and connected it so essentially with measures for restoring public credit that an extreme backwardness on their part affected all these measures, whilst the valuation of land was left out. a 2d. reason was that the subcommittee were afraid that suspicions might arise of intentional delay, in order to confine the attention of Congs. to general funds as affording the only prospect of relief.
The Grand Committee for like reasons were equally impatient to make a report to Congress; and accordingly after a short consultation the question was taken whether the above report of the Subcome. or the report (see  ) referred to them sd. be preferred. In favor of the 1st. were Mr. Wilson, Mr. Carroll, Mr. Madison, Mr. Elmore, Mr. Hamilton. In favor of the 2d. were Mr. Arnold, Mr. Dyer, Mr. Hawkins, Mr. Ghorum, Mr. Rutlidge & Mr. Gilman: So the latter was immediately handed in to Congress, & referred to the Committee of the whole into which they immediately resolved themselves.
A motion was made by Mr. Bland 2ded. by Mr. Madison that this report sd. be taken up in preference to the subject of general funds. Mr. Wilson opposed it as irregular & inconvenient to break in an unfinished subject; and supposed that as some further experiment must be intended than merely a discussion of the subject in Congress, before the subject of Genl. funds would be seriously resumed, he thought it unadvisable to interrupt the latter.
Mr. Madison answered that the object was not to retard the latter business but to remove an obstacle to it, that as the two subjects were in some degree connected as means of restoring public credit, & inseparably connected in the minds of many members, it was but reasonable to admit one as well as the other to a share of attention: that if a valuation of land sd. be found on mature deliberation to be as efficacious a remedy as was by some supposed, it wd. be proper at least to combine it with the other expedient, or perhaps to substitute it altogether: if the contrary should become apparent, its patrons wd. join the more cordially in the object of a general revenue. Mr. Hamilton concurred in these ideas & wished the valuation of land to be taken up in order that its impracticabil[it]y & futility might become manifest. The motion passed in the affirmative, & the report was taken up.
The phraseology was made more correct in several instances.
A motion was made by Mr. Boudinot 2ded. by Mr. Elseworth to strike out the clause requiring a return of the “names of the owners,” as well as the quantity of land. Mr. Elseworth also contended for a less specific return of the parcels of land. The objection agst. the clause were that it would be extremely troublesome & equally useless. Mr. Bland thought these specific returns wd. be a check on frauds & the suspicion of them. Mr. Williamson was of the same opinion, as were also Mr. Lee, Mr. Ghorum, & Mr. Ramsay.
   
   Mr. Dyer ludicrously proposed as a proviso to the scheme of referring the valuation to the States, “that each of the States should cheat equally”

 The motion was withdrawn by Mr. Boudinot.
